Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/9/2021 is in
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1 and 4-18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a control apparatus for a gateway functioning as the endpoint of a core network in a mobile communication system, wherein the gateway includes a first server configured to receive data from a user apparatus and one or more second servers configured to transfer the data received by the first server to an external network. 
Applicant’s independent claim 1 recites, inter alia, a control apparatus for a gateway in a mobile communication system, to receive data from a user apparatus and a plurality of second servers configured to transfer the data received by the first server to external networks, with a structure as defined in the specification (pages 15 – 25) including: “wherein the plurality of second servers are divided into a plurality of groups for access to a plurality of different external networks, the plurality of groups comprise at least a first group and a second group, individual groups of the plurality of groups are associated with a respective group identifier of a plurality of group identifiers, one or more second servers of the plurality of second servers are included in the first group dedicated to connect to a first external private network, and one or more other second servers of the plurality of second servers are included in the second group dedicated to connect a second external private network that is different from the first external private network; and the control apparatus is configured to: receive, from the first server, an inquiry to obtain an address of a second server, the inquiry including identification information of the user apparatus, the identification information being associated with a group identifier of the first group or the second group; select, from the one or more second servers in the first group, a second server serving as a transfer destination of the data from the user apparatus in a case where the received identification information is associated with a group identifier of the first group; select, from the one or more second servers in the second group, a second server serving as a transfer destination of the data from the user apparatus in a case where the received identification information is associated with a group identifier of the second group”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claim 15 is interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rathod (US. Pub. No. 2015/0127628 A1) discloses methods, systems and apparatus for enable dynamic actions on unique identifier including mobile phone number(s) and activities.  
Akiyama et al. (US. Pub. No. 2011/0041174 A1) discloses a content display device that makes easy to acquire information which the user desires. 
Chen et al. (US. Pub. No. 2016/0050233 A1) discloses a system and method to apply a network traffic policy based on a user identity during an application session.




	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413